                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


UNITED STATES OF AMERICA,

V.
                                               :   CIVIL ACTION NO.
                                                   1:17-CR-126-LMM-CMS
SEDARIOUS LAWRENCE,


          Defendant.


                                          ORDER

          This case comes before the Court on the Magistrate Judge's Reports and

Recommendations ("R&R") [102, 133], recommending that Defendant

Lawrence's Motion to Suppress Statements [16], Motion to Suppress Evidence

[17], and Supplemental Motion to Suppress Search and Seizure [131] be denied.

Pursuant to 28 U.S.C. § 636(b)(1), Defendant Lawrence filed a Supplemental

Motion to Suppress and Request for a Hearing [131] and Objections [135] to the

R&Rs. After due consideration, the Court enters the following Order:

     I.      FACTUAL BACKGROUND

          The procedural history of Defendant's Motions [16, 17] is lengthy and set

out, without objection, in the R&R. It is reprinted below:

                Defendant was arraigned on April 21, 2019, making the original
          deadline for filing pretrial motions May 5, 2017, pursuant to this
          Court's Local Rule 12.1B. [Doc. 6]. Thereafter, Defendant requested,
          and was granted, three extensions of time to file pretrial motions.
          [Docs. 4, 9, 20, 22, 24]. Ultimately, the final deadline for filing pretrial
motions was June 20, 2017. [Doc. 24]. The instant motion was filed
on February 19, 2019, nearly twenty months late. Under the rules cited
above, the motion is untimely, and the Court should not entertain it
unless there has been a showing of good cause for the delay. See FED.
R. CRIM. P. 12(e).

       A review of the procedural history of this case is necessary to
place the filing of this untimely motion in context. Defendant was
originally represented by an attorney with the Federal Defender
Program who filed multiple motions on Defendant's behalf, including
a motion to suppress statements and a motion to suppress evidence
that addressed the legality of the stop and search of Defendant's
vehicle, as well as certain statements that Defendant made during the
traffic stop. [Does. 16, 17 (the "Suppression Motions")]. [Judge
Salinas] held an evidentiary hearing on the Suppression Motions on
July 17, 2017. [Does. 38, 42]. During the hearing, Defendant indicated
that he wished to conduct additional discovery, which [Judge Salinas]
permitted, and [she] left the evidence open. Thereafter, [Judge
Salinas] continued the evidentiary hearing to August 7, 2017, at which
time the parties presented additional evidence. [Does. 48, 49, 54].
After the evidence closed, Defendant filed a request for new counsel.
[Doc. 56]. [Judge Salinas] granted the request, and on September 20,
2017, [Judge Salinas] appointed replacement counsel. [Doc. 58]. At
Defendant's request, [Judge Salinas] then extended the time for
Defendant to file a post-hearing brief three times. [Does. 58, 62, 66,
71]. Defendant then filed a post-hearing brief, the Government filed a
response, and Defendant filed a reply. [Does. 69, 72, 74].

      In early April 2018, Defendant again requested new counsel
and stated that he wished to represent himself. [Judge Salinas]
conducted hearings on these requests and denied them. [Does. 91, 92,
98, 99, 100, 101, 107].

      On April 27, 2018, [Judge Salinas] issued a Final Report and
Recommendation ("R&R") recommending that the Suppression
Motions be denied and certifying the case ready for trial. [Doc. 102].
Defendant did not file any objections to [Judge Salinas's] R&R, and
on May 16, 2018, Judge May adopted the R&R, denied the
Suppression Motions, and set the case for trial. [Doc. 105, Docket
Entry dated May 17, 2018].

      Thereafter, Defendant again requested a change in counsel.
[Doc. 109]. Judge May held a hearing, after which she granted


                                  2
Defendant's request and appointed new counsel to represent
Defendant. [Does. no, in]. The minute sheet for the hearing states,
"The Court will allow new counsel to review the [R&R]. New counsel
should inform the Court if he/she would like to file objections to the
[R&R]. The Court informed Defendant that this would be the last
attorney the Court would appoint him." [Doc. no]. Judge May then
issued an order giving Defendant's counsel until August 6, 2018 "to
review the record and inform the Court if she will be filing any
objections" to the R&R. [Doc. 112]. Thereafter, Judge May gave
Defendant four extensions of time to file objections to the R&R,
totaling nearly seven months in additional time. [Does. 114, 123,
Docket Entries dated September 5, 2018 and October 30, 2018].
Ultimately, the deadline for Defendant's new counsel to file objections
to the R&R was extended to March 1, 2019. [Doc. 123].

      Meanwhile, on January 30, 2019, Defendant filed a Motion for
Issuance and Service of Subpoena to Produce Documents, in which he
sought certain video evidence as well as information about the
vehicles that the officers were driving on the date he was arrested.
[Doc. 124]. Although Defendant had not obtained approval from the
Court to file this motion, and the deadline for filing pretrial motions
had already expired, Judge May decertified the case "for consideration
of Defendant's Motion for Issuance and Service of Subpoena to
Produce Documents." [Doc. 125]. In her decertification order, Judge
May did not give Defendant permission to file additional motions.
[Id]. After [Judge Salinas] ordered Defendant to narrow the request
to items that were not the subject of previous subpoena requests
and/or that had not been provided by the Government, Defendant
withdrew his Motion for Issuance and Service of Subpoena to Produce
Documents on February 19, 2019. [Does. 128, 130].

       The March 1, 2019 deadline for filing objections to the R&R has
now passed, and Defendant has filed none. Instead, Defendant has
elected—without court permission—to file a new motion to suppress
evidence and request for an evidentiary hearing. [Doc. 131]. Perhaps
in an effort to show good cause for his delay, Defendant states that the
reason for filing the instant motion to suppress is that "previous
counsel failed to argue, and this Honorable Court failed to address,
whether even assuming the traffic stop was lawful, the officers were
justified in searching Defendant's vehicle." [Doc. 131 at 2 (emphasis
in original)]. Defendant's statement is factually incorrect.




                                   3
                Defendant's previous counsel did, in fact, raise the issue of the
         legality of the search, separate and apart from the stop. In Defendant's
         motion to suppress evidence filed on May 17, 2017, Defendant sought
         to suppress "all fruits obtained from an illegal search and
         seizure, . . . as well as all statements allegedly made by Defendant
         subsequent to the unlawful search and seizure." [Doc. 17 at 2]. In his
         brief filed after the evidentiary hearing, however, Defendant did not
         address the validity of the search, choosing instead to focus on the
         legality of the stop. [Doc. 69 at 1]. The Government noted this fact in
         its own post-hearing brief, arguing that Defendant had "abandoned
         any argument that, if the traffic stop was valid, the officers did not
         have probable cause to search his vehicle" and went on to specifically
         address the legality of the search in its submission. [Doc. 72 at 16].
         The Government advocated for the applicability of the automobile
         exception to the Fourth Amendment's warrant requirement and
         argued that, under the totality of the circumstances, there was a fair
         probability that contraband or evidence of a crime would be found in
         Defendant's vehicle. [Id. at 16-18]. Defendant then filed a reply brief
         without refuting the Government's position that the issue of the
         search had been abandoned and without addressing the
         Government's arguments concerning the officers' probable cause to
         search the vehicle. [Doc. 74]. While it is true that [Judge Salinas's]
         R&R did not address the legality of the search separate and apart from
         the legality of the stop, it was not due to any oversight, but rather
         because Defendant obviously had abandoned that issue.

R&R, Dkt. No. [133] at 3-7.

   II.      LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate's Report and

Recommendation for clear error if no objections are filed to the report. 28 U.S.C.

§ 636(b)(1). If a party files objections, however, the district court must determine

de novo any part of the Magistrate Judge's disposition that is the subject of a

proper objection. Id.; Fed. R. Crim. P. 59(b)(3). As Defendant filed objections, the

Court reviews the Magistrate Judge's challenged recommendations on a de novo

basis. 28 U.S.C. § 636(b)(1).


                                            4
   III.   DISCUSSION

      The Magistrate Judge makes the following recommendations: (1)

Defendant's Supplemental Motion to Suppress and Request for a Hearing [131] is

untimely, having been filed well after the Court-imposed pretrial motion

deadline; and, (2) even if it was timely, the search was supported by probable

cause. This Court agrees.

      First, as to the timeliness issue, Defendant objects that based upon

conversations he had with the Magistrate Judge, he thought he could reopen

and/or refile his motion to suppress in its entirety with new counsel. See Reply,

Dkt. No. [139] at 2. The Court has reviewed that transcript and does not find that

the Magistrate Judge intimated any such thing. As the undersigned ordered, this

matter was decertified so that Defendant could file objections to the R&R. See

August 20, 2018 Minute Order ("MINUTE ORDER allowing Defendant's counsel

through and including September 4, 2018 to file objections to the Final Report

and Recommendation 102 as to Sedarious Lawrence. The period of time between

August 20, 2018 and September 4, 2018 is excluded from the Speedy Trial Act.")

(emphasis added). Defendant recognized as much when he filed an extension of

time. See Dkt. No. [120] (styling his motion as "Third Unopposed Motion for

Additional Time to File Objections to the Report and Recommendation")

(emphasis added). Thus, for the many reasons stated in the R&R, this



                                         5
Defendant's Supplemental Motion [131] is untimely and the R&R is ADOPTED

as to this issue.

       But even if the Court were to consider the merits of Defendant's Motion

construed as Objections to the R&Rs, the Court also agrees with the Magistrate

Judge that the search was supported by probable cause. The Magistrate Judge

correctly found that, even assuming a 1(9 officer was on scene and did not alert,

the totality of the circumstances suggest that the officers had probable cause to

believe contraband was in the vehicle. See R&R, Dkt. No. [133] at 9-16; R&R Dkt.

No. [102] at 12-17. Thus, the Court also ADOPTS the Magistrate Judge's

alternative reasoning regarding the motion's substance.

   IV.    CONCLUSION

       The Court OVERRULES Defendant Lawrence's objections and again

ADOPTS the Magistrate Judge's Reports and Recommendations ("R&R") [102,

133]. Defendant Lawrence's Motion to Suppress Statements [16], Motion to

Suppress Evidence [17], and Supplemental Motion to Suppress Search and

Seizure [131] are DENIED.

       The trial in this action is hereby set to begin on Monday, August 26, 2019

at 9:30 A.M. in Courtroom 2107. The pretrial conference will be held on Monday,

August 20, 2019 at 9:30 A.M. in Courtroom 2107. By noon on Wednesday, August

7, 2019, the parties are to file the following: motions in limine and proposed voir

dire questions. By noon on Wednesday, August 7, 2019, the Government must file

a brief summary of the indictment that the parties can rely on for voir dire. By

                                         6
noon on Wednesday, August 14, 2019, the parties are to file responses to motions

in limine and any objections and to those items listed above.

      Excludable time is allowed through August 16, 2019, pursuant to 18 U.S.C. §

3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the Government the

reasonable time necessary for effective preparation, taking into account the

exercise of due diligence. The Court finds that the ends of justice served outweigh

the best interest of the public and the Defendant in a speedy trial and are consistent

with both the best interest of the public and individual justice in this matter.



      IT IS SO ORDERED this 21st day of May, 2019.



                                       Leigh Martin May
                                       United States District Judge




                                          7
